This is a workmen's compensation case in which the deputy commissioner made an award and the Common Pleas judge reversed.
The claim is for injury suffered as the prosecutor had finished taking a shower bath on the premises of his employer. The question in the case is whether the accident arose out of and in the course of employment. Claimant was a dishwasher and did general work in the kitchen of the employer's hotel, receiving pay of $15 a week and board. He had finished his work and went into the washroom as did others with the knowledge and consent of the employer. It was on September 14th, and reasonable to suppose that the weather was still warm. Working in a kitchen on a summer day was calculated to cause the accumulation of dirt and perspiration on the body and passing from the workroom to the street it might well be that bathing and changing of clothing would be *Page 347 
a natural incident of the employment, including, as was frequently the custom, taking a shower. It was customary for the employes to take the shower when leaving at night and occasionally in the middle of the day, as cleanliness was essential for their work in the kitchen.
The case differs little in principle from Terlecki v.Strauss, 85 N.J.L. 454. The collection of particles of wool in the hair in that case is not materially different from the collection of dirt and sweat on the face, hands and body. We think the cleaning up, including the use of the shower, could fairly be said to be an incident of the employment.
The judgment is reversed, with costs. *Page 348